In an action to recover damages for personal injuries, etc., the defendants Fred Cucciniello and Michele Cucciniello appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated January 23, 1997, as granted the plaintiffs’ motion for a protective order against their demand that the plaintiffs provide authorizations to enable them to obtain discovery of certain records.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
While CPLR 3101 (a) provides for full disclosure of all matter material and necessary in the prosecution or defense of an action, unlimited disclosure is not required, and supervision of disclosure is generally left to the sound discretion of the trial court (see, City of Mount Vernon v Lexington Ins. Co., 232 AD2d 358). In light of the fact that the appellants have not made a showing that the records at issue even exist, the Supreme Court properly granted the plaintiffs’ motion for a protective order (see, Fascaldi v Fascaldi, 209 AD2d 578). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.